NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: June 30, 2022


                         S22A0305. SAMS v. THE STATE.


       BETHEL, Justice.

       In 2015, a Peach County jury found Tevin Sams guilty of the

malice murder of eight-year-old Jai’mel Anderson, the aggravated

assault of six-year-old J. A., and other offenses. The charges arose

out of an incident in which shots were fired through an apartment

door into a room occupied by the two boys. Following the denial of

his motion for new trial, Sams challenges the sufficiency of the

evidence supporting his convictions and argues that the trial court

erred by allowing the State to admit evidence pursuant to OCGA §

24-4-404 (b) that Sams shot at someone else in 2014. We affirm. 1


       1The crimes occurred on January 6, 2015. On March 6, 2015, a Peach
County grand jury indicted Sams, Dennis Eason, Antonio Garvin, Jeremy
Jackson, and Kristian Wipfel for the following counts: making terroristic
threats against Dejad Williams (Count 1), malice murder of Jai’mel Anderson
      1. The evidence presented at trial showed the following. 2 Sams,

Antonio Garvin, Jeremy Jackson, Dennis Eason, Jr., and Kristian

Wipfel were acquainted with one another. All five men were together

on January 6, 2015.

      At trial, Garvin testified to the following. On the night of the

shootings, Garvin, Sams, Jackson, Eason, and Wipfel met at

Jackson’s apartment in Macon. While they were gathered there,


(Count 2), felony murder of Jai’mel, predicated on aggravated assault (Count
3), aggravated assault of J. A. (Count 4), and two counts of possession of a
firearm during the commission of a felony (Counts 5 and 6). Garvin and
Jackson both pled guilty to two counts of aggravated assault. Their cases are
not part of this appeal. Sams, Eason, and Wipfel were tried together. At their
jury trial held from October 31 to November 9, 2016, Sams was found not guilty
of Count 1 and guilty of Counts 2 through 6. Eason and Wipfel were found
guilty of all counts, except Wipfel was found not guilty as to Count 1; their
cases are not part of this appeal. On November 10, the trial court sentenced
Sams to serve life in prison without the possibility of parole on Count 2; a term
of 20 years on Count 4, to be served concurrently with Count 2; a term of five
years on Count 5, to be served consecutively to Count 2; and a term of five years
on Count 6, to be served consecutively to Count 5. The trial court purported to
merge Count 3 with Count 2, but Count 3 was actually vacated by operation of
law. See Malcolm v. State, 263 Ga. 369, 371-372 (4) (434 SE2d 479) (1993).
Sams filed a motion for a new trial on December 6, 2016, which he later
amended through new counsel. The trial court denied the motion, as amended,
on August 26, 2020. Sams filed a timely notice of appeal. This case was
docketed in this Court for the term beginning in December 2021 and was
submitted for a decision on the briefs.
       2 Because this case requires an assessment of whether an assumed error

by the trial court was harmless, we lay out the evidence in some detail and not
only in the light most favorable to the jury’s verdicts. See Strong v. State, 309
Ga. 295, 295 n.2 (845 SE2d 653) (2020).
                                       2
Eason talked about a dispute he had with a man named Dejad

Williams, saying “Dejad owed him money” and that “he ran off with

some of his marijuana.” The five men decided to travel together to

Fort Valley to find Williams. The decision to travel to Fort Valley

was a “spur of the moment type deal,” and Eason wanted to go to

Fort Valley “to get his product or his money back from [Williams].”

     Katelyn Grandison, Sams’s girlfriend at the time, testified that

before traveling to Williams’s apartment, Sams got a gun at the

apartment that the two of them shared and told her that he was

going to get some marijuana and “see a transaction.” Grandison

asked Sams if he was going to drive his car and believed he

responded that “they followed him there, or that they were already

outside.” When asked who “they” were, Grandison said she assumed

Sams was referring to Wipfel and Eason.

     Garvin testified that Sams and Wipfel rode with Garvin in his

car, and Eason rode with Jackson in Jackson’s car to Fort Valley.

The two cars went all the way to the back of the Indian Oaks

apartment complex where Williams lived and then turned back

                                 3
around. Then, the two cars headed “back over to the church parking

lot,” and Garvin followed Jackson’s car. Before the two cars got to

the church, the five men saw Williams outside of the “A apartment

complex” with a gun.

     Garvin then testified that when the two cars arrived at the

church parking lot, everyone got out of the cars and started “asking

questions.” That is when they found out that Eason had been texting

Williams. Eason and Williams had been “going back and forth” over

text, and “it went to another level, basically.”

     Williams testified that at first he thought his cousin (who also

lived in the Indian Oaks apartment complex) was sending him the

text messages. After receiving multiple text messages, Williams

went to his cousin’s apartment at 1:17 a.m. but then returned to his

apartment. Williams then received more threatening texts when he

was back at his apartment. At 1:37 a.m., Eason sent Williams a text

saying, “[n]***a we here, and my b***h know where you stay. We

will kick yo door in with them kids in there n***a.”

     Garvin testified that Eason used Garvin’s phone to send the

                                   4
text messages to Williams. When the men got out of the cars, Garvin

saw that Eason and Sams each had a gun, “but you wouldn’t be able

to tell if it was on them because of what they were wearing.” Eason

was wearing “like a bubble jacket,” and Sams was wearing a “onesie”

which Garvin described as like “an inmate jumpsuit.”

     Garvin testified that after all five men talked in the church

parking lot, Eason and Sams still had their guns, and Eason, Sams,

and Wipfel all walked “over through the apartment breezeway.”

Then Garvin saw Eason walk back towards the cars and heard

gunshots as Eason was walking back. The two cars then traveled

back to Jackson’s apartment. Wipfel told Garvin that Sams shot first

through the door and that while Sams was shooting, Wipfel “came

back and . . . started shooting.” Garvin testified that the gun that

Wipfel had was Eason’s gun. Sams also told Garvin that he and

Wipfel shot into the doorway of the apartment.

     Jackson, Garvin’s cousin, testified to the following. He first saw

Eason with a gun when Garvin, Wipfel, and Eason came to his

apartment on New Year’s Eve. Eason’s gun was “silver and black.”

                                  5
The first time Jackson heard about an altercation between Eason

and “some other guy” was at Jackson’s apartment after he went to

Zaxby’s in Macon with Garvin and Eason on the night of the

shootings. The group decided to travel to Fort Valley after Eason

discussed his dispute with Williams, and Jackson thought that “it

was just going to be like a fight or something like that.”

     Jackson further testified that Eason got in his car and that he

drove to Fort Valley. Eason directed him where to go when they

arrived in Fort Valley. When they arrived at the apartment complex,

Jackson drove through the entrance and into the complex, then

turned around and came out of the complex. While he was driving

out, Jackson testified that Eason said, “that’s him over there.” They

then drove around to the side of the complex and parked “by a shed

or a dumpster or something like that.” Garvin was driving another

car with Wipfel and Sams in it, and when both cars parked, Wipfel

and Sams got out of the car and Eason went to talk to them. After

talking, Eason went back to the car, and Wipfel and Sams went

through “a little opening of the gate or something” towards the

                                  6
apartment complex door. Wipfel and Sams then walked back down

towards the cars, and then went back towards the apartment

complex again. Jackson said he “heard shots” when Wipfel and Sams

“went back up” towards the apartment complex. Then they came

back towards the cars, and Wipfel got in Garvin’s car and Sams got

in Jackson’s car. After that, Eason said, “go, go drive,” and the five

men left to go back to Macon.

     Jackson testified that when he heard shots, Eason was sitting

next to him in his car, Garvin was in his car, and Wipfel and Sams

were not there with them in the cars. Jackson testified that Sams

had a jacket on when he got back in Jackson’s car. Jackson

suggested that Sams was covering a gun inside his jacket, but

Jackson did not see Sams’s gun until the men got back to Jackson’s

apartment in Macon.

     Williams testified that he was taking care of his girlfriend’s

children, Jai’mel and J. A., who slept at his apartment every night

on an air mattress in the living room. Williams testified that he was

in his bedroom when the shots were fired and that he crawled to the

                                  7
living room to retrieve Jai’mel and J. A. from the air mattress where

they were sleeping. Williams grabbed J. A. off the mattress first.

Williams then grabbed the air mattress and began pulling it to get

Jai’mel. He could feel that it had gone flat, and he realized Jai’mel

had been shot. It was later determined that – although J. A. had not

been struck by a bullet – Jai’mel had been shot twice, once in the leg

and once in his upper abdomen, which killed him. Williams called

911 and police officers arrived shortly thereafter. Shell casings from

a .40-caliber Glock pistol were found at the crime scene. The police

later determined that 16 rounds were fired through Williams’s door.

     At trial, Sams testified that he was with Wipfel, Eason,

Jackson, and Garvin on the night of the murder and that he traveled

with them to Fort Valley. After arriving at the Indian Oaks

apartments and parking at the church, Sams stated that all five men

exited the vehicles. Thereafter, according to Sams, Wipfel and Eason

went to the apartments while he, Jackson, and Garvin got back into

the cars. Sams further claimed that after hearing gunshots, he saw

Wipfel and Eason run back to the cars, and that at that moment he

                                  8
saw Eason with a gun for the first time. Additionally, Sams testified

that, at one time, he owned a .40-caliber Glock.

      2. Sams contends that the evidence presented at trial was

insufficient to support his convictions. Specifically, Sams argues

that there was no evidence that he was a party to the crimes and

that the State’s only evidence that was alleged to link Sams to the

crimes was uncorroborated accomplice testimony. 3

      When evaluating the sufficiency of evidence as a matter of

constitutional due process, the proper standard of review is whether

a rational trier of fact could have found the defendant guilty beyond

a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). This Court views the evidence

in the “light most favorable to the verdict, with deference to the



      3  Sams also argues that there was no plan to commit a crime and that
even if there was a plan, he was not part of it. See Collins v. State, 312 Ga. 727,
733 (2) (a) (864 SE2d 85) (2021) (evidence was sufficient to support defendant’s
conviction as a party to the crime of felony murder predicated on aggravated
assault with a deadly weapon in case where defendant was present with co-
defendants for the planning of the robbery and followed co-defendants in co-
defendant’s truck to the area near the victim’s house while giving directions).
We understand this aspect of his argument as another means of asserting the
legal argument that he was not a party to the crimes.
                                        9
jury’s assessment of the weight and credibility of the evidence.”

(Citation and punctuation omitted.) Hayes v. State, 292 Ga. 506, 506

(739 SE2d 313) (2013).

     As a matter of Georgia law, OCGA § 16-2-20 (b) provides that

     [a] person is concerned in the commission of a crime only
     if he: (1) Directly commits the crime; (2) Intentionally
     causes some other person to commit the crime under such
     circumstances that the other person is not guilty of any
     crime either in fact or because of legal incapacity; (3)
     Intentionally aids or abets in the commission of the crime;
     or (4) Intentionally advises, encourages, hires, counsels,
     or procures another to commit the crime.

Moreover, “[w]hile proof of a shared criminal intent with the actual

perpetrator is necessary to establish that one is a party to the crime,

shared criminal intent may be inferred from the person’s conduct

before, during, and after the crime.” (Citation and punctuation

omitted.) Bowen v. State, 299 Ga. 875, 877 (1) (792 SE2d 691) (2016);

see also Powell v. State, 307 Ga. 96, 99 (1) (834 SE2d 822) (2019)

(“Conviction as a party to a crime requires proof that the defendant

shared a common criminal intent with the principal perpetrator of

the crime, which may be inferred from presence, companionship,


                                  10
and conduct before, during, and after the offense.” (Citations and

punctuation omitted.)).

     When a group of individuals join together to plan and commit

a crime, each member of the criminal plan is responsible for the

criminal acts of the others – regardless of whether a particular act

was part of the original plan – as long as such crimes were “naturally

or necessarily done” in the execution or furtherance of the common

purpose. Williams v. State, 276 Ga. 384, 386 (4) (578 SE2d 858)

(2003); see also Menzies v. State, 304 Ga. 156, 160 (II) (816 SE2d

638) (2018). And “all the participants in a plan to rob are criminally

responsible for the act of each committed in the execution of the plan

and which may be said to be a probable consequence of the unlawful

design,” Williams v. State, 304 Ga. 658, 662 (821 SE2d 351) (2018)

(citation and punctuation omitted), a principle we have specifically

held applies to murders committed during the commission of “a

crime that foreseeably [leads] to murder” – such as armed robbery –

perpetrated by a group that shares a common criminal intent. Felts

v. State, 311 Ga. 547, 552 (858 SE2d 708) (2021). See also Moore v.

                                 11
State, 311 Ga. 506, 509 (858 SE2d 676) (2021).

     In addition, OCGA § 24-14-8 provides in pertinent part:

     The testimony of a single witness is generally sufficient to
     establish a fact. However, in certain cases, including . . .
     felony cases where the only witness is an accomplice, the
     testimony of a single witness shall not be sufficient.
     Nevertheless, corroborating circumstances may dispense
     with the necessity for the testimony of a second witness[.]

Thus, when the only witness is an accomplice, corroborating

evidence is required to support a guilty verdict. See Edwards v.

State, 299 Ga. 20, 22 (785 SE2d 869) (2016). Whether accomplice

testimony has been sufficiently corroborated is a question for the

jury, and even slight corroborating evidence of a defendant’s

participation in a crime is sufficient. See Raines v. State, 304 Ga.

582, 588 (2) (a) (820 SE2d 679) (2018). “Moreover, the testimony of

one accomplice can be corroborated by the testimony of another

accomplice.” Yarn v. State, 305 Ga. 421, 424 (2) (826 SE2d 1) (2019).

     (a) As summarized above, the evidence presented at trial was

sufficient as a matter of due process to authorize the jury to find that

Sams was guilty of the crimes of which he was convicted. Sams,


                                  12
either as the shooter or as a party to the crimes, fired multiple shots

through a door and into a room in Williams’s apartment where

Jai’mel and J. A. were sleeping. Two of the shots struck and killed

Jai’mel, and the shooting constituted an aggravated assault as to J.

A. More specifically, the evidence showed that Sams, Eason, Wipfel,

Jackson, and Garvin traveled together to the scene of the shooting,

that Sams and Eason both had guns at the scene, and that Eason

later gave his gun to Wipfel. An investigator testified that 16 rounds

were fired through Williams’s door. Garvin and Jackson each

testified that they saw Sams at the scene with a gun, and Garvin

testified that Sams and Wipfel told him that they shot through the

door of the apartment. Shell casings from a .40-caliber Glock were

found at the scene of the crime, and Sams testified that at one time

he owned a .40-caliber Glock. This evidence was sufficient as a

matter of due process for a rational jury to find beyond a reasonable

doubt that Sams was guilty of malice murder, aggravated assault,

and possession of a firearm during the commission of a felony. See

Johnson v. State, 302 Ga. 774, 776-777 (2) (809 SE2d 769) (2018)

                                  13
(evidence sufficient to uphold conviction as party to the crime for

malice murder where appellant traveled with a rifle with others to

the scene of the shooting, shot the victim repeatedly, drove back with

the others to a house to hide, and the weapon was linked to

appellant); Stewart v. State, 299 Ga. 622, 626 (2) (a) (791 SE2d 61)

(2016)   (holding   evidence was sufficient to   support   convictions

for aggravated assault of one victim without gun being pointed

directly at that particular victim).

     Additionally, Sams decided to go to Fort Valley to retrieve

Eason’s drugs or money, and Sams armed himself at his apartment

before the group went to Williams’s apartment. Sams also told his

girlfriend that he was going to Fort Valley to obtain marijuana.

Moreover, Sams’s own testimony indicated that he, Eason, Garvin,

Jackson, and Wifpel exited their vehicles in the parking lot of the

church just moments before the shooting and that they all left

together after the shots were fired. This evidence was sufficient to

allow a rational trier of fact to find beyond a reasonable doubt that

Sams conspired with Eason, Garvin, Jackson, and Wipfel to confront

                                  14
Williams and that he intentionally aided, encouraged, and

participated in the attack on Williams that resulted in the death of

Jai’mel and the aggravated assault of J. A. See Shealey v. State, 308

Ga. 847, 848-850 (1) (843 SE2d 864) (2020) (evidence sufficient to

prove that the appellant, who knew of a plan to “shoot up [victim’s]

house,” traveled to victim’s house in a caravan of cars and was in

one of the cars that fled after the shooting, was guilty as a party to

the murder and not merely present at the crime scene even though

appellant did not shoot victim).

         (b) Additionally, Sams contends that the State’s only evidence

that was alleged to link him to the crimes was uncorroborated

accomplice testimony from Garvin and Jackson. This contention also

fails.

         Here, Garvin and Jackson both testified that Sams was at the

scene, that Sams had a gun, and that they saw Sams go toward the

apartment. Garvin and Jackson also testified that they heard

gunshots and then saw Sams go back to the cars after the gunshots.

Garvin also testified that Sams told him he and Wipfel shot through

                                    15
the door of Williams’s apartment. The testimony from Jackson was

sufficient to corroborate that of Garvin and therefore satisfied the

requirements of OCGA § 24-14-8. See Yarn, 305 Ga. at 424.

Moreover, there was other, non-accomplice evidence corroborating

the accomplices’ testimony. As noted above, Sams’s then-girlfriend,

Grandison, testified that Sams said he was going to Fort Valley with

Wipfel and Eason to get some marijuana and “to see a transaction,”

and that he carried a firearm with him to travel to Fort Valley. And

Sams’s own testimony put him in the company of the other members

of the group before, during, and after the shooting. Accordingly,

there was sufficient evidence corroborating the testimony of Sams’s

accomplices regarding his participation in the crimes.

     3. Sams also contends that the trial court erred by admitting

evidence of his 2014 conviction for aggravated assault under OCGA

§ 24-4-404 (b) for the purposes of demonstrating motive, intent, and

knowledge. However, we need not decide whether the admission of

this evidence was erroneous, because any such error was harmless.

     “The test for determining nonconstitutional harmless error is

                                16
whether it is highly probable that the error did not contribute to the

verdict.” Kirby v. State, 304 Ga. 472, 478 (819 SE2d 468) (citation

and punctuation omitted). See also OCGA § 24-1-103 (a) (“Error

shall not be predicated upon a ruling which admits or excludes

evidence unless a substantial right of the party is affected[.]”). “‘In

determining whether the error was harmless, we review the record

de novo and weigh the evidence as we would expect reasonable

jurors to have done so.’” Kirby, 304 Ga. at 478 (819 SE2d 468)

(citation omitted).

     Over objection, the trial court admitted the evidence of Sams’s

prior aggravated assault conviction arising out of a dispute in

January 2014 in which Sams repeatedly shot at and hit a truck

occupied by Matiuwanna Johnson following an argument between

Johnson and others living at their shared home. Johnson and Candy

Clark testified that the dispute occurred when Sams was living with

Johnson, Candy, Ja’Neisha Clark, and Sams’s son, Chevel Sams.

Johnson and Candy had a disagreement about Sams living at the

house because Sams was unemployed and not contributing

                                  17
financially. After a prolonged argument, Johnson said he “just

wanted to leave” and packed a suitcase and started to leave in his

truck. When Johnson reached the end of the driveway, Sams shot at

Johnson’s truck 15 times. Sergeant Jeffrey Woodard testified that

several bullet holes were “scattered about the truck,” with most of

the bullets striking the back of the truck. Sams pled guilty to

aggravated assault following the 2014 incident, and, in addition to

testimony concerning the circumstances of the crime, the State

presented a certified copy of Sams’s guilty plea in this case.

     Before Johnson testified, the trial court gave the jury the

following limiting instruction:

     The State has informed me that the next two witnesses of
     their case are going to deal with a previous conviction of
     Mr. Sams. Now, I want to reiterate, this is going to be for
     a limited purpose, and that’s all you’re going to consider
     it for. What you cannot consider this evidence of an earlier
     incident is to make the assumption that, well, you
     committed one crime, you must have committed the other.
     That’s not the purpose. You’re not allowed to make that
     sort of inference. And it only applies to Mr. Sams, not the
     other two Defendants. So I just want to make sure you
     understand, the State will identify to you later – they’ll
     tell you the specific reasons that they’re going to use this.
     I’ll tell you in my instructions the specific reason that the

                                  18
     State’s is attempting to prove, and then you’ll decide – I’ll
     give you some more instructions and you will decide
     whether they’ve done that or not. But you can’t use it for
     a basic assumption.

     Additionally, at the conclusion of the trial, the trial court gave

the following limiting instruction:

     Sometimes evidence is admitted for a limited purpose or
     against some parties and not others or for some counts
     and not others. You may consider such evidence for these
     limited purposes, only against the party against whom it
     was offered and only for the counts to which the evidence
     is limited. It may not be considered for any other purpose.

     You have received in evidence a prior conviction of
     Defendant Sams. You may consider this evidence only
     insofar as it may relate to attacking his credibility and the
     limited purpose described below.

     In order to prove . . . its case in Counts 1-6 against
     Defendant Sams, the State must show knowledge and
     intent, and it may show motive. To do so, the State has
     offered evidence of another crime that Defendant Sams
     allegedly committed. You are permitted to consider that
     evidence only insofar as it may relate to those issues and
     not for any other purpose. You may not infer from such
     evidence that the defendant is of a character that would
     commit such crimes.

     Defendant Sams is on trial for the offenses charged in this
     bill of indictment only and not for any other act, even
     though such act may incidentally be criminal and may
     have resulted in conviction.

                                  19
     Before you may consider any other alleged act for the
     limited purposes stated against Defendant Sams, you
     must first determine whether it is more likely than not
     that he committed the other alleged act.

     Assuming without deciding that the trial court erred by

admitting evidence of the 2014 aggravated assault, any such error

was harmless. That is because the central issue in this case was

whether Sams participated in the crimes of which he was convicted

or just happened to be with associates who did. On that issue, the

evidence that he did participate in the crimes was very strong.

     Significant evidence supported Sams’s participation in the

criminal enterprise that led to the shooting at Williams’s apartment.

Sams’s then-girlfriend’s testimony indicated that Sams armed

himself before traveling to Fort Valley. Sams placed himself at the

scene of the murder. Sams’s testimony also put himself in the

company of the other men whose participation before, during, and

after the shooting was not disputed. Garvin and Jackson each

testified that they saw Sams at the scene with a gun, and Garvin

testified that Sams told him that he shot through the door of the

                                 20
apartment. Additionally, shell casings from a .40-caliber Glock were

found at the scene of the crime, and Sams testified that at one time

he owned a .40-caliber Glock. And the trial court instructed the

jurors on the limited purpose for which they could consider the 2014

incident, to which Sams had pled guilty. See Howell v. State, 307 Ga.

865, 875 (3) (838 SE2d 839) (2020) (considering the trial court’s

instructions on the limited use of other-acts evidence in determining

harmless error, because “[w]e ordinarily presume that jurors follow

their instructions”); Kirby, 304 Ga. at 485 (4) (a) (i) (explaining that

the risk that a jury may convict a defendant not for the offense

charged but for his extrinsic conduct is greater where the extrinsic

conduct was not already the subject of a conviction).

     For these reasons, we conclude it is highly probable that any

error in admitting the other-acts evidence did not contribute to the

verdicts. See Jackson, 306 Ga. at 81 (2) (concluding that the

erroneous admission of evidence of a prior shooting did not

contribute to the jury’s verdicts “given the overall strength of the

other evidence” of guilt); see also Keller v. State, 308 Ga. 492, 503 (5)

                                   21
(842 SE2d 22) (2020) (determining that evidentiary error was

harmless “in light of the strong evidence of [appellant’s] guilt”).

Thus, this contention fails.

     Judgment affirmed. All the Justices concur.




                                22